Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election of Group II in the reply filed on 7-21-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-21-21.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 20, 25, 34 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,765,372 to Moe et al. in view of U.S. Patent No. 3,916,832 to Sweeney and further in view of U.S. Patent No. 3,477,406 to Fujinaga.
Referring to claim 6, Moe et al. discloses a system for incubating an aquatic species, the system comprising, an incubation module including a vessel – at 21, and a water pump – at 31, configured to circulate water through the incubation module – see figure 2, a hatching module for receiving viable eggs from the incubation module – see figure 2 and column 7 line 30 to 
Referring to claim 7, Moe et al. as modified by Sweeney and Fujinaga further discloses the larvae holding module includes at least one tray having a screened outlet – see support for granular layer in figure 3 of Moe et al.
Referring to claim 8, Moe et al. as modified by Sweeney and Fujinaga further discloses the juvenile holding module includes at least one tray having a screened outlet – see support for granular layer in figure 3 of Moe et al.

Referring to claim 11, Moe et al. as modified by Sweeney and Fujinaga further discloses each of the incubation module, hatching module, larvae holding module, and juvenile holding module has an associated dedicated re-circulating saltwater tank – see the sump tanks in figures 2-3 of Moe et al., configured to provide saltwater to each respective module – see figures 2-3 of Moe et al.
Referring to claim 12, Moe et al. as modified by Sweeney and Fujinaga further discloses the screened incubation container includes a mesh bag – see at 31,37 in figure 3 and column 10 lines 9-30 of Fujinaga. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. and add the screened incubation container of Fujinaga, so as to yield the predictable result of not allowing objects of a desired size in the container to leave the container.
Referring to claim 13, Moe et al. as modified by Sweeney and Fujinaga further discloses the upweller includes a cover with an aperture that creates a back pressure in the upweller that helps the larvae move upward and out of the upweller – see at the top of 24 and 26 in figure 1 of Sweeney. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. and add the upweller of Sweeney, so as to yield the predictable result of increasing water circulation in the module as desired.
Referring to claim 14, Moe et al. as modified by Sweeney and Fujinaga further discloses the aperture in the cover of the upweller is fluidly connected to a sump – see at figure 2 of Moe 
Referring to claim 15, Moe et al. as modified by Sweeney and Fujinaga further discloses water is recirculated from the sump through the upweller – see at 33,41,sump in figure 2 of Moe et al. and – see figure 1 of Sweeney.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moe et al. as modified by Sweeney and Fujinaga as applied to claim 6 above, and further in view of U.S. Patent No. 6,382,134 to Gruenberg et al.
Referring to claim 10, Moe et al. as modified by Sweeney and Fujinaga does not disclose  one or more air pumps configured to deliver air to water circulated through a respective one or more of the incubation module, hatching module, larvae holding module, or juvenile holding module. Gruenberg et al. does disclose one or more air pumps – see at 17,21,23,24, configured to deliver air to water circulated through a respective one or more of the incubation module, hatching module, larvae holding module, or juvenile holding module – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. as modified by Sweeney and Fujinaga and add the air pump of Gruenberg et al., so as to yield the predictable result of promoting the health of the aquatic animals in the system.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moe et al. in view of Fujinaga and further in view of Gruenberg et al.
Referring to claim 16, Moe et al. discloses a system for incubating an aquatic species, the system comprising an incubation module including, a vessel – at 27, a water pump configured to circulate water through the incubation module and incubation container – see pumps in figure 2, a filter and ultraviolet light disinfection system disposed in a fluid flow path of the water – see at 
Referring to claim 17, Moe et al. as modified by Fujinaga and Gruenberg et al. does not disclose the filter and ultraviolet light disinfection system are included in the water pump. However, it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. as modified by Fujinaga and Gruenberg et al. and place the filter and ultraviolet light in any desired location including in the water pump as claimed, so as to yield the predictable result of making the device more compact as desired. 
Referring to claim 18, Moe et al. as modified by Fujinaga and Gruenberg et al. further discloses a dedicated re-circulating saltwater tank configured to provide saltwater to the vessel – see at the sump in figure 2 of Moe et al.

Referring to claim 20, Moe et al. as modified by Fujinaga and Gruenberg et al. further discloses the system is capable of performing the process of providing oxygen to the fertilized eggs and preventing the fertilized eggs from becoming compacted by circulating seawater through the vessel – see at 27 of Moe et al. and – at 31,37 of Fujinaga, oxygenating the seawater circulated through the vessel – see at 17-24 of Gruenberg et al., disinfecting the seawater circulated through the vessel – see at 43-47 of Moe et al., and washing dead sperm and other debris from the fertilized eggs – see at 31-47 of Moe et al.
Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moe et al. in view of Sweeney.
Referring to claim 21, Moe et al. discloses a system for incubating an aquatic species, the system comprising a hatching module – see figure 2, a manifold configured to deliver seawater into the hatching module – see pipes/plumbing connected to 27 in figure 2, a sump in fluid communication with apertures in the hatching module – see the sump in figure 2,  connected to the modules – at 27 and 52, and configured to receive seawater and larvae exiting from the apertures in the covers of the module – see figures 2-3, a straining screen disposed in the sump – see at 33 disposed in the sump – at 33,41,sump in figure 2, and configured to capture larvae that have exited from the apertures in the covers – see figure 2, a recirculating pump in fluid communication downstream of the sump and configured to pump seawater from the sump to the 
Referring to claim 22, Moe et al. as modified by Sweeney does not disclose the filter and ultraviolet light disinfection system are included in the water pump. However, it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. as modified by Sweeney and place the filter and ultraviolet light in any desired location including in the water pump as claimed, so as to yield the predictable result of making the device more compact as desired.
Referring to claim 23, Moe et al. as modified by Sweeney further discloses a dedicated re-circulating saltwater tank configured to provide saltwater to the vessel – see at the sump in figure 2 of Moe et al.
Referring to claim 24, Moe et al. as modified by Sweeney further discloses the dedicated re-circulating saltwater tank – see the sump in figure 2 of Moe et al., is fluidly coupled to a filter 
Referring to claim 25, Moe et al. as modified by Sweeney further discloses the system is capable of performing the process of retaining fertilized eggs of the aquatic species in the one or more upwellers – see figure 1 of Sweeney, moving the fertilized eggs within the one or more upwellers by circulating seawater through the one or more upwellers from the manifold into the sump – see figure 2 of Moe et al. and figure 1 of Sweeney, disinfecting and oxygenating the seawater circulated through the one or more upwellers – see at 43-47 of Moe et al. and – see at 24,26 in figure 1 of Sweeney, maintaining a backpressure of the circulating seawater in the one or more upwellers – see at 24,26 in figure 1 of Sweeney, and capturing larvae that hatch from the fertilized eggs and swim out of the one of more upwellers – see figures 2-3 of Moe et al.
Claims 26-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moe et al. in view of Gruenberg et al.
Referring to claim 26, Moe et al. discloses a system for incubating an aquatic species, the system comprising a larvae holding module – see figure 3, including, one or more trays configured to retain larvae of the aquatic species – see at 52 in figure 3, each of the one or more trays including a screened outlet having a screen size sufficiently small to prevent the larvae from passing through the screened outlet – see at the support for granular layer and granular layer in figure 3, a distribution manifold configured to supply seawater to each of the one or more trays – see pipes/plumbing connected to 52 in figure 3, a sump positioned downstream of the one or more trays – see the sump in figure 3, and configured to receive seawater draining from the one or more trays through the screened outlets – see figure 3, a recirculating pump in 
Referring to claim 27, Moe et al. as modified by Gruenberg et al. does not disclose the filter and ultraviolet light disinfection system are included in the water pump. However, it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. as modified by Gruenberg et al. and place the filter and ultraviolet light in any desired location including in the water pump as claimed, so as to yield the predictable result of making the device more compact as desired.

Referring to claim 29, Moe et al. as modified by Gruenberg et al. further discloses the dedicated re-circulating saltwater tank – see the sump in figure 2 of Moe et al., is fluidly coupled to a filter and ultraviolet light disinfection system – see at 43-47 in figure 2 of Moe et al., configured to treat saltwater from the saltwater tank and return the treated saltwater to the saltwater tank – see figure 2 of Moe et al.
Referring to claim 30, Moe et al. as modified by Gruenberg et al. further discloses the one or more trays are fluidically coupled in series – see at 52 in figure 3 of Moe et al. Further, it is noted that only one tray is required by the claim.
Referring to claim 31, Moe et al. as modified by Gruenberg et al. further discloses the one or more trays are fluidically coupled in parallel – see at 52 in figure 3 of Moe et al. Further, it is noted that only one tray is required by the claim.
	Referring to claim 32, Moe et al. as modified by Gruenberg et al. further discloses the one or more trays are in fluid communication upstream of a juvenile holding module – see figure 3 and column 10 lines 4-38 of Moe et al.
	Referring to claim 33, Moe et al. as modified by Gruenberg et al. does not disclose the larvae holding module and the juvenile holding module share the sump, the supply of oxygen-containing gas, and the recirculating pump. However, it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. as modified by Gruenberg et al. and add the larvae and juvenile holding modules sharing the sump, oxygen supply and pump as claimed, so as to yield the predictable result of making the device more compact as desired.

Referring to claim 35, Moe et al. discloses a system for incubating an aquatic species, the system comprising a juvenile holding module – see figure 3, including, one or more trays configured to retain larvae of the aquatic species – see at 52 in figure 3, each of the one or more trays including a screened outlet having a screen size sufficiently small to prevent the juveniles from passing through the screened outlet – see at the support for granular layer and granular layer in figure 3, a distribution manifold configured to supply seawater to each of the one or more trays – see pipes/plumbing connected to 52 in figure 3, a sump positioned downstream of the one or more trays – see the sump in figure 3, and configured to receive seawater draining from the one or more trays through the screened outlets – see figure 3, a recirculating pump in fluid communication downstream of the sump configured to pump seawater from the sump to the distribution manifold – see the pump in figure 3. The embodiment of figure 3 of Moe et al. does not disclose a filter and ultraviolet light disinfection system disposed in a fluid flow path of the seawater. The embodiment of figure 2 of Moe et al. does disclose a filter and ultraviolet light disinfection system disposed in a fluid flow path of the seawater – see at 43-47 in figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of the embodiment of figure 3 of Moe et al. and add the filter and ultraviolet light disinfection system of the embodiment of figure 2 of Moe et al., so as to yield the predictable result of removing any unwanted contaminants from the system as desired. Moe et al. does not disclose a supply of 
Referring to claim 36, Moe et al. as modified by Gruenberg et al. does not disclose the filter and ultraviolet light disinfection system are included in the water pump. However, it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. as modified by Gruenberg et al. and place the filter and ultraviolet light in any desired location including in the water pump as claimed, so as to yield the predictable result of making the device more compact as desired.
Referring to claim 37, Moe et al. as modified by Gruenberg et al. further discloses a dedicated re-circulating saltwater tank configured to provide saltwater to the vessel – see at the sump in figure 2 of Moe et al.
Referring to claim 38, Moe et al. as modified by Gruenberg et al. further discloses the dedicated re-circulating saltwater tank – see the sump in figure 2 of Moe et al., is fluidly coupled to a filter and ultraviolet light disinfection system – see at 43-47 in figure 2 of Moe et al., configured to treat saltwater from the saltwater tank and return the treated saltwater to the saltwater tank – see figure 2 of Moe et al.
Referring to claim 39, Moe et al. as modified by Gruenberg et al. further discloses the one or more trays are fluidically coupled in series – see at 52 in figure 3 of Moe et al. Further, it is noted that only one tray is required by the claim.

Referring to claim 41, Moe et al. as modified by Gruenberg et al. further discloses the one or more trays are in fluid communication downstream of a larvae holding module – see figure 3 and column 10 lines 4-38 of Moe et al.
Referring to claim 42, Moe et al. as modified by Gruenberg et al. does not disclose the larvae holding module and the juvenile holding module share the sump, the supply of oxygen-containing gas, and the recirculating pump. However, it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. as modified by Gruenberg et al. and add the larvae and juvenile holding modules sharing the sump, oxygen supply and pump as claimed, so as to yield the predictable result of making the device more compact as desired.
Referring to claim 43, Moe et al. as modified by Gruenberg et al. further discloses the system capable of performing the process of retaining the juveniles in the one or more trays until the juveniles grow to a predetermined size – see at 52 in figure 3 of Moe et al., circulating seawater through the one or more trays – see figures 2-3 of Moe et al., and filtering and disinfecting the seawater circulated through the one or more trays – see figure 3 of Moe et al.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	U.S. Pat. No. 3,797,458 to Day et al. – shows aquaculture system
	U.S. Pat. No. 4,144,840 to Bubien – shows aquaculture system
	U.S. Pat. No. 4,394,846 to Roels – shows aquaculture system
	U.S. Pat. No. 5,353,745 to Fahs – shows aquaculture system
	U.S. Pat. No. 6,561,134 to Mikami – shows aquaculture system

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643